DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Amendment of 10/12/2021.  Claims 10, 11, 17, 24, 25 and 34 have been amended and no claims added.  Claims 10-34 are currently pending in the instant Application with claims 25-33 being withdrawn as being drawn to a nonelected invention. 

Response to Arguments
Applicant’s arguments, see the Remarks, filed 10/12/2021, with respect to the outstanding objection to claim 24 have been fully considered and are persuasive.  The outstanding objection to claim 24 has been withdrawn.
Applicant’s arguments, see the Remarks, filed 10/12/2021, with respect to claims 17, 23 and 24 as rejected  under 35 USC 112 have been fully considered and are persuasive.  The outstanding rejections of claims 17, 23 and 24 under 35 USC 112 have been withdrawn. 
Applicant’s arguments, see the Remarks, filed 10/12/2021, with respect to claim interpretation under 35 USC 112(f) have been fully considered and are persuasive.  In light of the amendments of 10/18/2021 to claims 10, 11 and 24, the claims are not interpreted under 35 USC 112(f) herein. 
Applicant’s arguments, see the Remarks, filed 10/12/2021, with respect to claims 11, 24 and 34 as rejected  under 35 USC 103 have been fully considered.  Upon consideration, it is the Examiner’s position that claims 24 and 34 would not have been obvious in view of Batdorf, Glazman, Liu and Abildgaard as the combination would not have resulted in desiccant or drying agent on a floor of the The rejections of claims 14, 24 and 34 under 35 USC 103 have been withdrawn. 

Applicant's arguments filed 10/12/2021 with respect to the claims 10-23 as rejected under 35 USC 103 have been fully considered but they are not persuasive. 
In the fifth page, second paragraph of Remarks, Applicant points out that Applicant disagrees that Batdorf is analogous art.  Examiner respectfully maintains that Batdorf is analogous art on the basis that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Batdorf is analogous in that is it from the field of temporarily habitable structures (Batdorf being for building as construction as per Column 1, lines 26-36).  Further Examiner respectfully maintains that the proposed combination is not taught away by the art of record in that it amounts to applying a desiccant intended for structural walls to a structure and is not otherwise taught away from by the art of Glazman and Batdorf.  Thus Examiner maintains that the rejection remains proper in view of MPEP 2141.02.
In the fifth page, sixth paragraph Applicant raises the issue that the technical field of Applicant’s invention is a treatment chamber for the treatment of animals, in particular horses and greyhounds involved in a training schedule.  Examiner respectfully maintains that the instant invention encompasses particular materials for a habitable structure thus Batdorf is properly analogous.
In the sixth page or Remarks, Applicant raises the issue that Batdorf relates to materials and substrates on which a two-part curable silicate compositions can be coated.  Examiner respectfully contends that this is an unduly narrow characterization of Batdorf and that rather as per Column 1, lines 
In the seventh page, third paragraph of Remarks, Applicant raises the issue that Batdorf neither teaches desiccant for controlling humidity nor desiccants to control humidity due to expiration and perspiration of animals.  Examiner respectfully points out that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In the eighth and ninth pages of remarks, Applicant points out MPEP 2141.02 VI and raises the issue that Batdorf does not teach or suggest a desiccant or drying agent to control humidity in any type of structure resulting from animals’ exhalations and perspiration and therefore cannot remedy this deficiency in Glazman.  Examiner respectfully disagrees on the basis that Examiner maintains that by way of comprising vermiculite and perlite as per Columns 14-15, lines 66-5 and calcium chloride as per Column 5, lines 28-30 the composition of Batdorf is a desiccant or drying agent in the same manner as the instant disclosed desiccant or drying agent as detailed in instant Paragraph 23 thus would perform the same in controlling humidity regardless of the source of humidity.
In the ninth and tenth pages of Remarks, Applicant points out that suggestion to modify the animal confining house in Glazman in view of Batdorf at best might be to include the two-part self-curable silicate compositions in or on the walls for insulation and/or fire resistance. Examiner respectfully points out that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In the eleventh and twelfth pages of remarks, Applicant raises the issue that Liu does not remedy the deficiency alleged by Applicant with regard to Glazman and Batdorf.  As detailed above, Examiner respectfully maintains that Glazman and Batdorf are properly analogous and combinable to result in the features pointed out by Applicant, therefore Examiner maintains that the alleged deficiency of Liu is moot. 
In the thirteenth and fourteenth pages of remarks, Applicant raises the issue that Abildgaard does not remedy the deficiency alleged by Applicant with regard to Glazman and Batdorf.  As detailed above, Examiner respectfully maintains that Glazman and Batdorf are properly analogous and combinable to result in the features pointed out by Applicant, therefore Examiner maintains that the alleged deficiency of Abildgaard is moot. 
In the fifteenth and sixteenth pages of remarks, Applicant raises the issue that Shofner does not remedy the deficiency alleged by Applicant with regard to Glazman and Batdorf.  As detailed above, Examiner respectfully maintains that Glazman and Batdorf are properly analogous and combinable to result in the features pointed out by Applicant, therefore Examiner maintains that the alleged deficiency of Shofner is moot.
In the seventeenth and eighteenth pages of remarks, Applicant raises the issue that Abildgaard does not remedy the deficiency alleged by Applicant with regard to Glazman and Batdorf.  As detailed above, Examiner respectfully maintains that Glazman and Batdorf are properly analogous and combinable to result in the features pointed out by Applicant, therefore Examiner maintains that the alleged deficiency of Abildgaard is moot. 
In the nineteenth and twentieth pages of remarks, Applicant raises the issue that Liu and Abildgaard do not remedy the deficiency alleged by Applicant with regard to Glazman and Batdorf.  As detailed above, Examiner respectfully maintains that Glazman and Batdorf are properly analogous and . 

Claim Objections
Claim 34 is objected to because of the following informalities: Claim 34 recites “wherein the treatment chamber is selectively covered and uncovered with desiccant” in lines 27-29.  It is unclear whether the chamber is intended to be selectively covered with desiccant and uncovered in the sense of having desiccant removed or rather the chamber including desiccant is intended to be selectively covered and uncovered.  In light of the instant Disclosure such as Paragraph 10 thereof, it is understood by the Examiner that the desiccant is intended to be selectively covered and uncovered.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Glazman, US 2013/0087103 in view of Vernon H. Batdorf, US 4,347,285.
Regarding claim 10, Glazman discloses a treatment  chamber (Figure 1, facility 100 as per Paragraph 44  which comprises walls 4, roof 3 and flooring 4 and indoor air 5 thus is a chamber for treatment as per Paragraph 58) for treating animals (recited in Paragraph 44) for measurably improving performance and recovery from restricted airways (reducing respiratory infections and improving health as per Paragraph 19) having a primary volume (the volume within walls 2, roof 3 and floor 4)  substantially sealed and confined (substantially sealed as necessitated for circulation of air there-through by fans and sealed and confined mechanically by said walls, and as per Paragraph 44, indoor air is separated from outdoor air by facility 100) for dispensing an airborne suspension (via dispensers 11 as per Paragraph 45) and for animal containment (recited in paragraph 44), the primary volume providing for temporary accommodation (treatment sessions as per Paragraph 58, which comprise accommodation of animals by way of 100 being an animal house) of one or more animals (recited in paragraph 44) to be treated in a limited volume (the volume enclosed by 2, 3 and 4),  a pressure difference airflow generator (fans 6 as per Paragraph 44) to cause an airstream in the chamber (circulation of air as recited), a dispenser  (dispensers 11 as per Paragraph 45) for adding crystalline or amorphous  (sodium chloride as per Paragraphs 46 and 48 which being dry sodium chloride is necessarily crystalline or amorphous) finely divided mineral salts (dry sodium chloride as per paragraph 48, thus mineral salts, having particle size of 0.5  to 15 microns as per Paragraph 46 thus appreciably finely divided) which form an airborne suspension (aerosol as per Paragraph 44)  when dispensed into the airstream for treating the one or more animals by inspiration or contact with the skin (inhalation as per Paragraph 46).  Glazman does not disclose at least one desiccant or drying agent for controlling humidity caused by the expiration and perspiration of the animals.
Batdorf teaches a desiccant (two-part system sprayed with  vermiculite to form a coating for use in walls and roofs as per Column 7, lines 12-30, the embodiment comprising vermiculite and perlite as per Columns 14-15, lines 66-5 and calcium chloride as per Column 5, lines 28-30) as a sprayed coating on walls and roofs.
Batdorf and Glazman are analogous in that both are from the field of temporarily habitable structures (confinement of animals as per Paragraph 1 of Glazman and Batdorf being for building as  at least one desiccant or drying agent for controlling (by way of being a vermiculite and perlite as per Columns 14-15, lines 66-5 and calcium chloride as per Column 5, lines 28-30 thus a desiccant in the same manner as the instant disclosed desiccant) humidity caused by the expiration and perspiration of the animals.  It would have been obvious to do so for the purpose, as taught by Batdorf of providing a fire retardant coating (as per Column 15, lines 21-26 of Batdorf).

Regarding claim 19, the chamber has a layer of desiccant of (that of Batdorf in the modified Glazman as detailed regarding claim 10) which can be covered and uncovered (being a coating disposed on walls, a roof thus fully capable of being covered or uncovered by addition of a covering) in order to remove excess water vapor from the air (by way of exposing said coating to said air thus allowing transfer of moisture) from the air to the coating).


Claims 11-13, 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Glazman as applied to claim 10 above in further view of Liu et al., US 2002/0128225.  
Regarding claim 11, Glazman discloses said salts,  which being dry sodium chloride are necessarily crystalline or amorphous (amorphous solids being defined as non-crystalline thus any solid being crystalline or amorphous), to be dispensed at a particle size suitable for airborne suspension (being from about 0.5 to 15 microns and being of an aerosol as per Paragraph 46) however does not disclose said chamber wherein said dispenser includes a comminutor which reduces said salts, to said particle size suitable for airborne suspension.  
a communitor (as per Paragraph 139, a grinder is considered to be a comminutor) to prepare powder for therapeutic aerosol delivery with a particle size range in microns.
Liu and Glazman are analogous in that both are from the field of therapeutic aerosol powder delivery for inhalation (as per the Abstract of Glazman and Column 1, lines 23-31 of Liu).  Therefore it would have been obvious to modify the dispenser of Glazman to include the grinder of Liu, modifying Glazman to allow use of aerosol material with a larger particle size as taught by Liu to be ground to achieve the particle size called for by Glazman, thus resulting in Glazman wherein the dispenser includes the comminutor Liu which reduces salts of Glazman to a particle size suitable for airborne suspension.  It would have been obvious to do so for the purpose of allowing use of aerosol material with a particle size larger than the particle size called for by Glazman which could then be ground to reduce the particle size, allowing the device of Glazman to employ a variety of aerosol materials which achieving delivery to the airways as called for.  

Regarding claim 12, Glazman discloses the finely divided mineral salts to be chlorides of sodium (sodium chloride as per Paragraphs 46 and 48) having a particle size of 0.5-15 microns (in Paragraph 19 thereof) thus particles in the range of 10-8 φ on the Krumbein scale thus wherein the particle size is 1-15 φ.
Regarding claim 13, the airstream of Glazman is created by a fan (6 being fans, any unit of 6 being a fan creating the airstream, as per Paragraph 44).
Regarding claim 20, the chamber of Glazman includes a controller (delivery means 11 and 12 and generating means 9 as per Paragraph 45, a controller by way of controlling flow rate and flow path of aerosol as per Paragraphs 20 and 21) for controlling the dispensing of the finely divided mineral salts to a required rate of application
Regarding claim 22, the chamber of Glazman includes a controller (delivery means 12 and generating means 9 as per Paragraph 45) for controlling the dispensing of the finely divided mineral salts to a required time of application (as per Paragraphs 37 and 45, moving air with aerosol in therapeutic concentration, to a required time as per Paragraph 33).
Regarding claim 23, the controller (that Glazman as detailed regarding claim 22)  controls the time of application of the treatment for a predetermined, optionally repeatable, treatment time of 15, 30 or 45 minutes (as per Paragraph 33 of Glazman, between 0.1 and 6 hours thus alternately 15, 30 or 45 minutes).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Glazman and Batdorf as applied to claim 10 above in further view of Abildgaard et al., US 2,529,530.   
Regarding claims 15 and 17, Glazman discloses said chamber to comprise a chamber ceiling (roof 3 as per Paragraph 44) a floor (4) and walls (2) the walls having an upper part (the portions of the walls above the lower extremes of 7 and 8) and, (by way of Batdorf in the modified Glazman as detailed regarding claim 10 above) least one desiccant or drying agent (two-part system sprayed with  vermiculite to form a coating for use in walls and roofs as per Column 7, lines 12-30 of Batdorf),in the walls or on the floor of the treatment chamber (in the walls by way of being within the walls of Glazman and applied to the walls thus a subcomponent of the modified walls of Glazman) . Glazman does not disclose the ceiling and upper part to be covered with removable panels allowing a cleaning apparatus to regenerate the at least one desiccant or drying agent in the walls or on the floor of the treatment chamber and said chamber to be adapted as a trailer body or truck body.
Abildgaard teaches chamber for spraying livestock (Figure 1, as per Column 1, line 24) that is adapted as a trailer (of a trailer construction as per Column 1, lines 53-55)  having a ceiling  and upper portions of walls (the entirety of the trailer above base portion 11 as depicted in Figure 3) covered (the with removable panels (26 which is hinged as depicted and 17 which are recited to be removable for cleaning, as per Column 2, lines 16-29 and  29-36) allowing a cleaning (recited).
Abildgaard and Glazman are analogous in that both are from the field of containers for treating animals by delivering treatment substance through an airstream.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify the chamber of Glazman to be adapted as a trailer, wherein the ceiling and upper part of the walls are covered with removable panels allowing (allowing cleaning as taught by Abildgaard) a cleaning apparatus to  regenerate the at least one desiccant or drying agent (as would be present in the modified Glazman) in the walls or on the floor of the treatment chamber and said chamber to be adapted as a trailer body or truck body.  It would have been obvious to do so for the purpose, as taught by Abildgaard of allowing the chamber to be towed to a herd of livestock (as per Column 2, lines 1-6 thereof) and allowing removal of panels thus allowing cleaning (as per Column 2, lines 16-29 of Abildgaard).

Regarding claim 16, at least a part (the portion of 4 shown in cross-section in Figure 2 of Glazman which is appreciably unbroken) of a floor (flooring 4) of the chamber is impervious (being a solid bulk of material thus able to mechanically prevent movement of particles, particularly of appreciable size as per Paragraph 19 of Glazman) in order to retain desiccant (being fully capable or retaining a solid or powdered desiccant by way of being impervious as detailed).
Regarding claim 18, the desiccant is a mixture of vermiculite, perlite and calcium chloride (the embodiment of Batdorf comprising vermiculite and perlite as per Columns 14-15, lines 66-5 and calcium chloride as per Column 5, lines 28-30 of Batdorf in the modified Glazman as detailed regarding claim 10).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Glazman, Batdorf and Liu as applied to claim 20 above in further view of Shofner et al., US 6,854,460.   Regarding claim 21 Glazman does not disclose the controller to control the rate of application at a predetermined dispensing rate of 5, 10, 15 or20 g/m^3 of the chamber volume per treatment period.
Shofner teaches controlling the rate of application of aerosol pharmaceutical (as per Column 11, lines 39-46) at a predetermined dispensing rate of 5, 10, 15, 20 g/m^3 (15 g/m^3 as per Column 11, lines 50-65) by way of a generator system (1 in Figure 1, as per Columns 5-6, lines 64-5).
Shofner and Glazman are analogous in that both are from the field of containers for treating animals by delivering treatment substance through an airstream (as per the Abstract of Glazman and Column 8, lines 50-61 of Shofner).  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify the controller of Glazman to comprise the generator system of Shofner as the generator thereof and accordingly to control the rate of application at a predetermined dispensing rate of 15 g/m3, as would be a concentration of the chamber volume per treatment period being delivered to the chamber during treatment in Glazman.  It would have been obvious to do so for the purpose, of achieving therapeutic delivery within a known, suitable range as taught by Shofner and because the substitution of one known element (the concentration of Shofner) for another (the concentration of Glazman) would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention since the substitution of the a concentration would have yielded predictable results, namely, topical and inhalable delivery of therapeutic powder to an animal subject.




Allowable Subject Matter
Claims 14 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 34 is objected to as detailed above, but would be allowable over the prior art if amended to obviate the outstanding objection
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or teach a treatment chamber having the combined features of claim 14 including a substantially sealed volume, airflow generator, dispenser, and wherein the chamber has surfaces which are coated with the at least one desiccant or drying agent in the walls and on the floor. As detailed above regarding claim 10, a sealed volume, airflow generator and dispenser are disclosed by Glazman, and a desiccant applied to walls and a roof by way of Batdorf.  However the combined Glazman and Batdorf do not disclose a desiccant or drying agent further provided to a floor of a chamber.  it would not have been obvious to further modify Glazman to comprise a desiccant  the floor thereof as a teaching to do so is absent in the art.  
Claim 24 similarly requires a substantially sealed volume, airflow generator, dispenser, and wherein the chamber has surfaces which are coated with the at least one desiccant or drying agent in the walls and on the floor thus is allowable but for being in dependent form.  Claim 34 is drawn to a treatment chamber including a sealed volume, airflow generator, dispenser, and wherein the chamber has surfaces which are coated with the at least one desiccant or drying agent in the walls and on the floor thus is similarly allowable but for being objected to as detailed above.



Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                                                                                       

/VICTORIA MURPHY/Primary Examiner, Art Unit 3785